Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 13, 2015

                                            No. 04-15-00065-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice


        On February 10, 2015, relator filed a petition for writ of mandamus. This court has
determined that we do not have jurisdiction to grant the requested relief. The petition is
DISMISSED FOR LACK OF JURISDICTION. Relator’s request for leave to file the petition for
writ of mandamus is DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on February 13, 2015.


                                                                           PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2013CR4546, styled The State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County.